PER CURIAM.
Ordered that an order issue, returnable before this court on the 8th day of July next, at 2 o’clock in the afternoon, requiring said Samuel H. Manson to show cause why he should not be debarred from the practice of his said profession of attorney and counselor; that- a copy of the charges presented against said Manson, together with a copy of the order to show cause, be personally served upon him within this state at least 10 days before the return of said order to show cause, or in case personal service of said Manson cannot be made, then that copies of said charges and order to show cause be deposited in the postoffice in the city of Buffalo, securely sealed in a postpaid wrapper, addressed to said Manson at his last known place of residence, and a copy of such order to show cause published once in each week for three successive weeks in the following newspapers, published in the city of Buffalo and county of Erie, to wit: The Buffalo Express and the Buffalo Commercial and Advertiser,—such publication to be completed and service by mail made within the time above provided for personal service.